Citation Nr: 1401148	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-02 255 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to increased evaluation for a lumbar spine disability.

2. Basic eligibility to Dependents' Educational Assistance benefits (DEA) benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1983 to March 1995.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In his October 2008 claim, the Veteran requested a total and permanent rating for his service-connected disabilities.  The RO addressed the Veteran's claims as indicated above.  Although it appears the Veteran is only asserting a total and permanent rating for the lumbar spine disability for purposes of DEA benefits, as the RO characterized the claims as noted above, the issues were thus perfected to the Board, and the Board must address them accordingly.  

In August 2013, the Veteran testified at a Board hearing before the undersigned.  A copy of the transcript has been associated with the claims file.

A review of the Veterans Benefits Management System paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  A review of Virtual VA reveals that it contains VA treatment records relevant to the issues on appeal.

The issue of entitlement to an increased evaluation for a lumbar spine disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran has a permanent and total service-connected disability.



CONCLUSION OF LAW

Basic eligibility for DEA benefits has been met.  38 U.S.C.A. § 3501(a)(8) (West 2002); 38 C.F.R. §§ 3.340, 21.3021(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim on appeal is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

DEA benefits are available for eligible person where a veteran was (1) discharged from service under conditions other than dishonorable; and (2) has a permanent and total service-connected disability.  38 C.F.R. §§ 21.3021(a)(1)(iii), (a)(3)(i).  Generally, total disability exists when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a).  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).  Other factors to consider include failure to pursue treatment and whether the disability has been shown to be of longstanding duration, actually totally incapacitating, or of such a nature as to render the probability of permanent improvement remote.  See KL v. Brown, 5 Vet. App. 205, 208 (1993).  

In a February 2005 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU) effective August 27, 2003.  That award was based upon the Veteran's service-connected lumbar spine disability, which was evaluated as 40 percent disabling as of that date.  In so doing, the RO noted that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In that decision, the RO found that the Veteran's entitlement to TDIU was not permanent, and therefore entitlement to DEA was not established.  The RO continued to deny eligibility for DEA benefits in a February 2009 rating decision on appeal.

A review of the record indicates that the Veteran was honorably discharged from service. In 2005, the RO determined that the Veteran's service-connected lumbar spine disability rendered it impossible for him to follow a substantially gainful occupation.  A January 2009 VA examiner determined, upon an examination of the Veteran, that the lumbar spine disability was permanent, and most likely, progressive.  Moreover, during the August 2013 Board hearing, the Veteran reported that he is unable to walk more than 100 feet, can stand no longer than five minutes, and cannot sit for more than an hour.  He stated that he does not feel capable of sedentary employment due the effects of his pain management medications.  He also stated that his VA physicians determined that he is not a candidate for back surgery and that pain management was the only course of action.

Based on the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the conclusion that the Veteran's service-connected lumbar spine disorder is permanent in nature and renders him unable to follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 21.3021.  Accordingly, basic eligibility to DEA benefits is warranted.


ORDER

Basic eligibility to DEA benefits is granted.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain Social Security Administration (SSA) records and for issuance of a supplemental statement of the case (SSOC).

The Board initially finds that remand is necessary to obtain outstanding records from SSA.  VA has a duty to obtain potentially relevant SSA records when it has notice that the Veteran is receiving SSA benefits.  Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  In his January 2010 Substantive Appeal, the Veteran reported that he was in receipt of SSA disability benefits and he submitted a notice of award indicating that he was to begin receiving SSA benefits as of May 2005.  These SSA records are not associated with the claims folder and are directly relevant to the appeal.  As such, remand is required to obtain these records.

Additionally, the Board notes that the Veteran was afforded a February 2013 VA examination for the thoracolumbar spine.  Although a SSOC was issued in March 2013, this examination report has not yet been reviewed by the RO, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  See 38 C.F.R. § 19.37(a) (2013).  As such, the RO should review the February 2013 VA examination report and prepare a SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  

2.  Thereafter, the claim must be readjudicated.  If the benefit sought on appeal is not granted, issue a SSOC that includes a review of all pertinent evidence submitted since the December 2009 SSOC to include the February 2013 VA examination report.  If the claim remains denied, a SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


